Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about July 21, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree and menacing in the third degree, and placed her with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations regarding credibility (see People v Gaimari, 176 NY 84, 94 [1903]).
The placement was a proper exercise of the court’s discretion that constituted the least restrictive alternative consistent with the needs of respondent and the community (see Matter of Katherine W, 62 NY2d 947 [1984]), particularly in view of her prior juvenile delinquency adjudication and the apparent inability of her mother to control her in the community. Concur—Tom, J.E, Saxe, Friedman, Sullivan and McGuire, JJ.